Gray, J.
The original inventor of the razor straps mentioned in the bill, and the owner and designer of the label put upon them by way of trade mark, was Charles Emerson, Senior, who employed and instructed in his business five of his nephews, of whom Benjamin Badger, the father of this defendant, was the eldest, and the plaintiff, was the third. Said Benjamin, in his uncle’s lifetime, left his employment, and continued, with his consent and permission,' but on his own account, to manufacture and sell such straps and to use the same label thereon, and was succeeded in his business by his son, the defendant. The uncle died without issue, his nephews were among his heirs at law, and his business and trade mark were not disposed of by himself by will or otherwise, nor by his administrator after his decease. The plaintiff, though bearing the same name, is not the original Charles Emerson, and has no greater right than the defendant to hold himself out as such, or to use the label of his uncle. The label used by the defendant does not represent his razor straps to be made by the plaintiff or by any person of the name of Charles Emerson, but states with exact truth the rela*87tian of the defendant to the original inventor and owner. The plaintiff therefore fails to prove either any infringement of his own rights or any wrongful act of the defendant.
Bill dismissed, with costs.